Citation Nr: 0832165	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of right ear tympanic membrane perforation.

2.  Entitlement to a compensable evaluation for multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 2001 to 
February 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the veteran initiated an appeal with 
respect to the issues of entitlement to initial compensable 
disability ratings for residuals of fractures of the 
metacarpal heads of the right and left index fingers.  
However, he limited his substantive appeal to the right ear 
tympanic membrane perforation issue and the issue of 
entitlement to a 10 percent disability rating under 38 C.F.R. 
§ 3.324.  The Board will limit its consideration accordingly.

The Board also notes that a December 2004 VA audiological 
examination report indicates that the veteran has tinnitus 
which is most likely related to service.  In the Board's 
opinion, this report raises the issue of entitlement to 
service connection for tinnitus.  In addition, the veteran's 
representative raised the issue of entitlement to service 
connection for bilateral hearing loss disability in the March 
2006 notice of disagreement and the December 2006 substantive 
appeal.  Those claims are referred to the originating agency 
for appropriate action.


FINDINGS OF FACT

1.  The veteran has residuals of a perforated tympanic 
membrane in his right ear.

2.  The veteran does not have two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability.




CONCLUSIONS OF LAW

1.  There is no schedular basis for the assignment of a 
compensable disability rating for residuals of right ear 
tympanic membrane perforation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6211 (20072).

2.  The criteria for a 10 percent disability rating for 
multiple, noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an initial compensable rating 
for residuals of right ear tympanic membrane perforation, as 
explained below, the pertinent facts are not in dispute and 
the law is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim, 
and no further action is required to comply with the VCAA or 
the implementing regulation.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the claim of entitlement to a 10 percent 
disability rating under 38 C.F.R. § 3.324, the record 
reflects that the veteran was provided with the notice 
required under the VCAA, to include notice with respect to 
the effective-date element of the claim, by letter mailed in 
May 2006.  Although this letter was not sent prior to the 
initial adjudication of the claim, the Board has determined 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of all required notice and the 
receipt of all pertinent evidence, the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.  

The record reflects that service treatment records and 
pertinent VA medical records have been obtained and that the 
veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board also is 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Perforation of the tympanic membrane is to be assigned a 
single, noncompensable evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2007).

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree, the 
rating agency is authorized to apply a 10-percent rating, but 
not in combination with any other rating.  38 C.F.R. § 3.324 
(2007).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (2007).

Analysis

The veteran contends that an initial compensable disability 
rating is warranted for residuals of right ear tympanic 
membrane perforation.  The record reflects, however, that 
this disability has been assigned the only evaluation 
available under Diagnostic Code 6211.  Since there is no 
schedular basis upon which to award a compensable rating, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for this disability or that the disability 
is symptomatic.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be to a compensable degree.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

The veteran also contends that he is entitled to a 10 percent 
disability rating based on multiple, noncompensable 
disabilities under 38 C.F.R. § 3.324.  Specifically, the 
veteran's representative argues that the service-connected 
disabilities interfere with his ability to perform his duties 
as a truck driver.

Service connection is in effect for residuals of a fracture 
of the metacarpal head of the left index finger; residuals of 
a fracture of the metacarpal head of the right index finger; 
and residuals of a perforated tympanic membrane in the right 
ear with granulation tissue.  Each disability is assigned a 
noncompensable evaluation.  There is no competent medical 
evidence, however, that any of these disabilities interferes 
with normal employability.

With respect to the service-connected residuals of right ear 
tympanic membrane perforation, the veteran's representative 
argues that the disability has produced hearing problems 
which interfere with his employment.  The Board notes that 
service connection is not in effect for hearing loss 
disability, although the issue has been referred to the 
originating agency.  The Board also notes that, although the 
veteran complained of right ear pain in an October 2005 VA 
treatment record, there is no medical evidence that he 
experiences any employment difficulties because of his 
service-connected ear disability.  Indeed, the veteran 
reported that he had missed no days of work on VA examination 
in October 2006. 

With respect to the service-connected finger disabilities, 
the veteran's representative argues that he experiences 
constant pain in his fingers during long driving trips.  On 
VA examination in October 2006, however, the veteran denied 
having any symptoms in his right finger.  Although he 
complained of pain and dysfunction in his left finger which 
flared up approximately twice a month, the veteran 
specifically denied having any problems at work and reported 
missing no days of work.  After physically examining the 
veteran and conducting a clinical interview, the examiner 
opined that the veteran's finger disabilities have no 
significant effect on either his driving or his occupation.

In sum, there is no competent medical evidence that the 
veteran's service-connected disabilities interfere with 
normal employment.  While the Board acknowledges the 
veteran's complaints of pain in the left finger and right 
ear, the October 2006 VA examination report specifically 
shows that his service-connected disabilities have no 
significant effect on his ability to perform his job duties.  
The report also shows that the veteran missed no days of 
work.  In light of this evidence, the Board cannot conclude 
that the service-connected disabilities clearly interfere 
with normal employability.  Accordingly, a 10 percent 
disability rating based on multiple, noncompensable service-
connected disabilities is not warranted. 


ORDER

Entitlement to an initial compensable disability rating for 
residuals of right ear tympanic membrane perforation is 
denied.

Entitlement to a 10 percent disability rating based on 
multiple, noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


